
	

114 HR 2019 IH: ATF Wrongful Reclassification Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2019
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Perry introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prevent the reclassification of certain ammunition as armor piercing ammunition.
	
	
 1.Short titleThis Act may be cited as the ATF Wrongful Reclassification Act. 2.Prevention of reclassification of certain ammunition as armor piercing ammunitionSection 921(a)(17) of title 18, United States Code, is amended—
 (1)in subparagraph (B)(i), by striking may be used and inserting is designed and intended by the manufacturer solely for use; and (2)in subparagraph (C)—
 (A)by striking the Attorney General finds is primarily intended and inserting is primarily intended by the manufacturer; and (B)by striking sporting and inserting lawful.
				
